Title: To Benjamin Franklin from William Lee, 11 March 1778
From: Lee, William
To: Franklin, Benjamin


Sir.
Chaillot 11 March 1778.
In your favour dated the 6th instant which you did me the honour of delivering in person last night, you are pleased to tell me that my proposition about appointing Agents in the Ports shall be layed before the Commissioners when they meet. ‘Tis now five days since I wrote to the Commissioners on that subject and am sorry they have not in that time found ten leisure Minutes to answer my Letter, on business in which I conceive the Public to be much interested.
You add, that in looking over mine of the 2d. instant you observe an expression that you do not like, which is this, “I am always willing to submit my Judgement to yours and will therefore deliver the Trunk.” You continue, “This implies that I had advised the delivery of the Trunk to me, which you complyed with contrary to your own Judgement.” My conduct afterwards proves so clearly my meaning, that implication is unnecessary to show that I understood the proposition in that light, as I acted accordingly.
I went to Nantes to take possession of Mr. Thos. Morris’s papers, as being his late colleague in the Commercial Agency, not only under the sanction and approbation of the Commissioners, but by their advice; with very great inconvenience to myself.
When I got there, Mr. John Ross tho’t proper, (tho’ I am sure totally unauthorized) verbally, and by a Letter, which you have read, to prohibit my executeing the public business which Had been intrusted to my care. Judgeing, from what I had before experienced (and the issue has proved that my Judgement was right) how much countenance Mr. Ross would receive here, I tho’t it adviseable to have the papers seal’d up, as deliver’d to me, and to bring them to Paris; that in presence of the Commissioners as the Representatives of America in France, those relative to the Public concerns might be taken out and those of a Private nature left in their hands until some person properly authorized should appear to demand them.
On my arrival here I gave the Commissioners an account of my proceedings, and also of the unjustifiable behaviour of Mr. Ross; proposeing at the same time, that they should see the Public papers taken out as before mention’d. This was not only agreed to, but yourself, Mr. Lee and Mr. Izard attended for that purpose, when the business was postpon’d, by Mr. Deane’s being prevented from attending by an unforeseen accident which occasion’d a delay of some days. I had return’d about 8 days and never heard any objection made to this Mode, until a letter to the Commissioners from Mr. John Ross was recd.; which tho’ in my opinion highly deserving of very severe censure, was not only indirectly approved of by you, but that Censure transfer’d to my Conduct.
You then thought proper to refuse absolutely to proceed in the manner before agreed on, and pointed out another which I complyed with, anxiously wishing to avoid disputes of every kind, and the imputation of censure from every individual.
I have now done my Public Duty in one department, as far as I was permitted, by a conduct that appears to me utterly unaccountable, and am about to proceed on another; but I can’t take my leave without observing, that instead of receiving that aid and assistance which I had a right to expect, I have met with every embarrassment that cou’d be possibly thrown in my way. I have the Honour to be, with the greatest Respect Sir Your most Obedient and most Humble Servant
W: Lee
Honble Benjamin Franklin Esqr.
 
Addressed: To / The Honble Benjamin Franklin Esqr / Passy
Notation: W. Lee to BF. 11. March 1778
